Citation Nr: 1039285	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease at L5-S1 with intermittent sciatica 
of the lower extremities prior to January 27, 2010.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease at L5-S1 with intermittent sciatica 
of the lower extremities from January 27, 2010, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1984 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) which, in pertinent 
part, granted service connection for degenerative disc disease at 
L5-S1, assigning a 10 percent disability evaluation effective 
from August 1, 2005.  In July 2010 the RO issued another rating 
decision in which it increased the evaluation for degenerative 
disc disease of L5-S1, with intermittent sciatica of the lower 
extremities, to 20 percent beginning on January 27, 2010.

This claim was previously before the Board in December 2009, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim has been 
returned to the Board for final appellate review.


FINDINGS OF FACT

1.  Prior to January 27, 2010, the Veteran's degenerative disc 
disease at L5-S1 with intermittent sciatica of the lower 
extremities was characterized by flexion to 90 degrees, extension 
to 30 degrees, bilateral rotation to 30 degrees, and no 
incapacitating episodes.

2.  From January 27, 2010, the Veteran's degenerative disc 
disease at L5-S1 with intermittent sciatica of the lower 
extremities has been characterized by flexion to 70 degrees, 
extension to 20 degrees, bilateral lateral flexion and rotation 
to 30 degrees, and no incapacitating episodes.



CONCLUSIONS OF LAW

1.  Prior to January 27, 2010, the criteria for an initial 
evaluation in excess of 10 percent for degenerative disc disease 
at L5-S1 with intermittent sciatica of the lower extremities were 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5243 (2010).

2.  From January 27, 2010, the criteria for an initial evaluation 
in excess of 20 percent for degenerative disc disease at L5-S1 
with intermittent sciatica of the lower extremities have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, DC 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In April 2006 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.



The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the August 2005 rating decision, October 
2006 SOC, and July 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the April 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.


In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless DC 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2010). 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months; a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent disability rating for 
IVDS with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a.

At the Veteran's April 2005 separation examination, there was no 
tenderness to palpation, gait was normal, and there were no 
muscle spasms.  Forward flexion was to 90 degrees without pain, 
extension was to 30 degrees with pain at 30 degrees, and left and 
right rotation was to 30 degrees with pain at 30 degrees.  The 
Veteran was diagnosed with chronic low back pain with 
degenerative disc disease.

At March 2006 VA podiatry treatment the Veteran's diagnosis 
included "rule out" neuropathy, possibly caused from back 
pathology.  It was noted that the Veteran might benefit from 
having his back evaluated for degenerative disc disease.

The Veteran wrote in a May 2006 statement that his back had 
gotten worse.  He indicated that there was numbness in his legs 
and feet.  At May 2006 VA treatment the Veteran was noted to have 
an acute exacerbation of chronic low back pain for which he was 
given naproxen.  X-rays showed no evidence of arthritis, 
spondylolisthesis, fracture, dislocation or bone destruction.  VA 
neurology treatment notes from May 2006 indicate that the 
Veteran's back pain had gotten progressively worse and that it 
radiated posteriorly to both thighs.  

At July 2006 VA treatment a neurologist opined that a nerve 
conduction study and physical examination of the lower 
extremities were normal and that there was no explanation for the 
numbness of the feet.  The neurologist also noted that the 
Veteran had chronic low back pain.  An August 2006 MRI showed a 
prominent paraspinal vascular structure at L2, likely a vein the 
left paraspinal region coursing in front of the aorta towards the 
inferior vena cava.  This raised the possibility of a dural 
arteriovenous fistula or other type of arteriovenous 
malformation.  A VA neurologist felt that the paraspinal vascular 
structure was probably an incidental finding and should not 
explain the numbness in the feet.
	
The Veteran underwent another VA examination on January 27, 2010, 
at which he reported that the pain and stiffness in his back had 
gotten progressively worse since 2005, with associated sciatica 
pain in both legs.  There had been no new trauma and the Veteran 
took Naproxen twice a day for pain.  The Veteran had not been 
hospitalized or had surgery for his back and there was no history 
of urinary incontinence or retention.  There was a history of 
decreased motion, stiffness and pain, and there was not fatigue, 
weakness or spasms.  The pain was described as achy, daily and 
constant and it radiated to the legs.  Flare-ups occurred every 
two to three weeks for two days and were severe.  Yard work and 
prolonged sitting precipitated the flare-ups and hot packs, 
resting and pain medication alleviated them.  There was an 
additional 50 percent function limitation during the flare-ups.  
The examiner noted that there had not been any incapacitating 
episodes of the spine disease and the Veteran was able to walk 
for one to three miles.

On examination the spine curvature, posture, gait and head 
position were normal, and there were bilateral spasms, guarding, 
pain with motion, and tenderness.  There was no atrophy and 
weakness.  The examiner felt that muscle spasm, localized 
tenderness or guarding were severe enough to be responsible for 
abnormal gait or spine contour.  Lower extremity muscle strength 
and sensory perception were normal, as were the spine reflexes.  
Range of motion of the thoracolumbar spine was flexion 0 to 70 
degrees, extension 0 to 20 degrees, and bilateral lateral flexion 
and rotation to 30 degrees.  There was no objective evidence of 
pain following repetitive motion or additional limitations after 
three repetitions of range of motion.  Pain began at 50 degrees 
of flexion, 10 degrees of extension, and at 20 degrees of 
bilateral lateral flexion and rotation.  The Veteran was working 
full-time in an administrative capacity and had not missed any 
time from work in the prior 12 months due to his back.  However, 
the examiner felt that there was a significant effect on the 
Veteran's occupation resulting in the assignment of different 
duties.  There was a severe effect on playing sports, a moderate 
effect on exercise, a mild effect on chores, shopping, 
recreation, and traveling, and no effect on feeding, bathing, 
dressing, toileting, and grooming.  The examiner diagnosed the 
Veteran with a recurrent lumbar strain and sciatica, 
intermittent, bilateral.  

The Veteran was also examined for peripheral nerves.  He 
indicated that he began to have sciatic nerve pain of both legs 
in 2004 when his back pain would flare-up.  The sciatic nerve 
pain occurred intermittently and had a fair response to Naproxen 
500 mg.  The examiner diagnosed the Veteran with sciatica, 
intermittent, bilaterally and felt that a peripheral nerve 
condition was associated with the diagnosis.  He opined that the 
intermittent sciatica nerve pain symptom was at least as likely 
as not due to the low back disability.  The examiner continued 
that it was highly possible that para lumbar muscles become 
spasms during the back pain flare-ups, which can cause sciatica 
flares due to increasing pressure and irritation on the sciatic 
nerve.  

VA treatment records indicate that the Veteran saw a chiropractor 
on several occasions in 2010.  He underwent chiropractic 
adjustments to the involved vertebral segments.  X-rays from 
chiropractic treatment showed degenerative findings without 
evidence of marked canal or foraminal compromise at L4-L5 and L5-
S1.  The Veteran reported that he can be laid up for a few days 
if he works in the yard and that there was a day a few weeks 
before when he had to lay on a heat pad at the end of the day.

Reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 percent 
prior to January 27, 2010, for degenerative disc disease at L5-S1 
with intermittent sciatica of the lower extremities.  At the 
April 2005 examination forward flexion was to 90 degrees without 
pain, extension was to 30 degrees with pain at 30 degrees, and 
bilateral rotation was to 30 degrees with pain at 30 degrees.  
Subsequent treatment records show that the Veteran reported that 
his back had worsened.  In order to meet the criteria for a 20 
percent evaluation, forward flexion of the thoracolumbar spine 
must be greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine must 
be not greater than 120 degrees; or there must be muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The April 2005 examination notes and treatment notes 
do not indicate that the Veteran met the criteria for a 20 
percent evaluation based on range of motion.  Furthermore, the 
record does not show that his gait was abnormal due to muscle 
spasm, and there was not abnormal spinal contour due to muscle 
spasm or severe guarding.  In addition, there was no report of 
incapacitating episodes.  See DC 5243.

The evidence of record also does not indicate that the Veteran's 
condition qualifies for an evaluation in excess of 20 percent 
from January 27, 2010.  At the January 27, 2010, VA examination 
flexion was 0 to 70 degrees, extension was 0 to 20 degrees, and 
bilateral lateral flexion and rotation were 30 degrees.  In 
addition, the examiner indicated that the Veteran had not 
experienced any incapacitating episodes, and the record does not 
indicate that he has had favorable ankylosis of the entire 
thoracolumbar spine.  In order to meet the criteria for a 40 
percent evaluation, the next highest available, there must be 
forward flexion of the thoracolumbar spine of 30 degrees or less 
and favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, DC 5243.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations and flare-ups from 
activities such as yard work that the Veteran has as a result of 
his service-connected degenerative disc disease at L5-S1 with 
intermittent sciatica of the lower extremities, but the current 
disability evaluations contemplate those limitations.  Therefore, 
initial evaluations in excess of 10 percent prior to January 27, 
2010, and 20 percent from January 27, 2010, are not warranted.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Accordingly, the preponderance of the evidence is against the 
claim for initial evaluations in excess of 10 percent for 
degenerative disc disease at L5-S1 with intermittent sciatica of 
the lower extremities prior to January 27, 2010 and in excess of 
20 percent on and after January 27, 2010.  Therefore, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative disc disease at L5-S1 with intermittent sciatica 
prior to January 27, 2010, is denied.

Entitlement to an initial evaluation in excess of 20 percent for 
degenerative disc disease at L5-S1 with intermittent sciatica 
from January 27, 2010, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


